OPINION — AG — ** COUNTY COMMISSIONERS — STATE WORKMEN'S COMPENSATION — PAYMENT ** THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY CAN LEGALLY " DISCHARGE ITS OBLIGATIONS TO THE STATE INSURANCE FUND FOR PREMIUM ON POLICY FOR " WORKMEN'S COMPENSATION INSURANCE " FOR EMPLOYEES IN THE HAZARDOUS OCCUPATION OF MAINTAINING AND CONSTRUCTING COUNTY HIGHWAYS OUT OF THE COUNTY HIGHWAY CASH FUND NOT RESTRICTED TO RURAL MAIL AND SCHOOL BUS ROUTES OR TO ANY SPECIAL TYPE OF " BRIDGE AND SURFACING " CONSTRUCTIONS. (HIGHWAY CASH FUND, FUNDS, MAINTENANCE, EMPLOYEES, HAZARDOUS) CITE: 69 O.S. 44 [69-44], 69 O.S. 262 [69-262], 85 O.S. 149 [85-149] (J. H. JOHNSON)